                                        Case 3:19-cv-07270-WHA Document 133 Filed 12/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JERMAINE THOMAS, et al.,
                                  11                 Plaintiffs,                             No. C 19-07270 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   CRICKET WIRELESS, LLC,                                ORDER EXTENDING DEADLINE TO
                                                                                             MOVE FOR CLASS CERTIFICATION
                                  14                 Defendant.

                                  15

                                  16         This order hereby GRANTS the parties’ stipulated request (Dkt. No. 131) to enlarge the

                                  17   time by which plaintiffs can file a motion for class certification. Plaintiff shall have until

                                  18   March 4, 2021, to move for class certification. Defendant’s response shall be due on April 5,

                                  19   2021, and plaintiffs’ reply shall be due on April 26, 2021. This order does not affect any of the

                                  20   other deadlines set in the Court’s case management order (Dkt. No. 110). No further

                                  21   extensions will be granted.

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: December 11, 2020.

                                  25

                                  26
                                                                                                WILLIAM ALSUP
                                  27                                                            UNITED STATES DISTRICT JUDGE
                                  28
